Citation Nr: 1326743	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-27 814A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depression from November 3, 2005, and in excess of 70 percent from November 30, 2011. 

2.  Entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer prior to July 28, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

When the case was before the Board in February 2013, it was remanded for additional development.  While the case was in remand status, the initial evaluation for PTSD was increased to 70 percent, effective November 30, 2011.  In addition, the initial evaluation for prostate cancer was increased to 100 percent, effective July 28, 2010. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial rating in excess of 50 percent for PTSD and depression from November 3, 2005, and in excess of 70 percent from November 30, 2011, was requested.


2.  In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer prior to July 28, 2010, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 50 percent for PTSD and depression from November 3, 2005, and in excess of 70 percent from November 30, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer prior to July 28, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2013, the Board remanded the matters of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer for additional development, to include obtaining updated treatment records as well as VA examinations. 

After conducting the requested development, the Appeals Management Center (AMC) issued a May 2013 rating decision that awarded an initial 70 percent evaluation for PTSD from November 30, 2011.  In addition, the initial evaluation for prostate cancer was increased to 100 percent, effective July 28, 2010.  The AMC also granted entitlement to special monthly compensation based on housebound criteria, effective July 28, 2010.

Thereafter, the Veteran submitted a statement in May 2013, indicating that the assignment of a 70 percent rating for his PTSD as well as the 100 percent evaluation for his prostate cancer and the award of special monthly compensation based on housebound criteria satisfied his appeal.  As the Veteran has withdrawn his appeal for entitlement to an initial rating in excess of 50 percent for PTSD and depression from November 3, 2005, and in excess of 70 percent from November 30, 2011, as well as entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer prior to July 28, 2010, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for PTSD and depression from November 3, 2005, and in excess of 70 percent from November 30, 2011, is dismissed.

The appeal for entitlement to an initial rating in excess of 60 percent for the postoperative residuals of prostate cancer prior to July 28, 2010, is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


